Citation Nr: 1757488	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for gall bladder disorder.

2.  Entitlement to service connection for lung disease, to include bronchitis.

3.  Entitlement to service connection for lipoma.

4.  Entitlement to service connection for ulcer.

5.  Entitlement to service connection for prostate cancer, to include as due to exposure to an herbicide agent.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1983 to August 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the December 2016 Board hearing presided over by the undersigned Veterans Law Judge.

The issue of entitlement to service connection for an acquired psychiatric disorder  is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for entitlement to service connection for gall bladder disorder, lung disease, lipoma, and ulcer, is requested.

2.  The Veteran did not have service on land or in the inland waterways of Vietnam during the Vietnam War era; the Veteran is not presumed to have been exposed to an herbicide agent during service, nor was he otherwise exposed to an herbicide agent during service; and, prostate cancer is not etiologically related to service.

3.  The Veteran's tinnitus had its onset within the first post-active duty service year, such tinnitus continued since onset, and such tinnitus is presumed to be etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for entitlement to service connection for gall bladder disorder, lung disease, lipoma, and ulcer by the Veteran, through his attorney, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, in the December 2016 Board hearing, the Veteran withdrew the appeals for entitlement to service connection for gall bladder disorder, lung disease, lipoma, and ulcer.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim for service connection for prostate cancer.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

A medical examination addressing whether the Veteran's prostate cancer is related to service is unnecessary in this case because, as discussed below, there is no credible evidence of an in-service event, injury or disease that may have resulted in the Veteran's prostate cancer, and there is no indication or argument that the Veteran's prostate cancer first manifested in service or to a compensable degree within the first post-service year.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Because the Veteran's claim on appeal for service connection tinnitus is granted, any error as to the duties to notify and assist is harmless error, and discussion regarding the same is not necessary. 

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110  (West 2015); 38 C.F.R. § 3.303(a) (2017).  Generally, to establish entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Prostate Cancer

A Veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.307(d) (explaining how the presumption of service incurrence may be rebutted).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Gray v. McDonald, 27 Vet. App. 313 (2015) (providing that the determination as to whether a ship that operated offshore Vietnam in Da Nang Harbor during the presumptive period for herbicide exposure constitutes service in the inland waterways of Vietnam is based on the facts of the case).  This regulation is construed to mean that service aboard a ship that operated on the inland waterways of the Republic of Vietnam, commonly referred to as "brown water" service, would benefit from presumptive herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  On the other hand, service aboard a deep-water vessel that operated in the waters offshore of Vietnam, commonly referred to as "blue water" service, would not benefit from presumptive herbicide exposure unless the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active service and is diagnosed with prostate cancer that manifested to a compensable degree at any time after service, the prostate cancer is presumed service-connected, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  See 38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e).  

The Veteran contends that exposure to an herbicide agent should be presumed because he served on a ship that operated in the waters offshore Vietnam.  His essential argument is that his ship operated close enough to the Vietnam shore sufficient to be what is considered "inland waterways" of Vietnam under Gray.  The Veteran's attorney essentially contends, as reflected in the November 2016 Brief, that the Veteran was exposed to an herbicide agent because the Veteran handled weapons and equipment brought onboard from ashore.  The Veteran contends that service connection for prostate cancer should be presumed based on his alleged exposure to an herbicide agent.  There is no argument by the Veteran that he was otherwise affirmatively exposed to an herbicide agent in service.  For instance, the Veteran himself has reported that he did not set foot in Vietnam.  There is no evidence to indicate, and no lay argument, that Veteran's prostate cancer is otherwise caused or aggravated by service.  

The medical evidence of record shows a history of prostate cancer, such as in a January 2006 surgical pathology report.  However, the preponderance of the evidence is against a finding that the Veteran served aboard a ship that operated on the "inland waterways" of the Republic of Vietnam, and the evidence shows that the Veteran served aboard a deep-water vessel offshore Vietnam and his conditions of service did not involve duty or visitation in the Republic of Vietnam.  

The Board acknowledges the Veteran's reports, such as in the January 2009 statement, that while serving aboard the USS Eversole, the ship was in close proximity to the Vietnam coastline.  He stated that he was involved in duties assisting with missions, such as search and rescue missions for down pilots, while the ship was off the coast of Vietnam.  He testified at the December 2016 Board hearing that the ship was operating in the Gulf of Tonkin.  The Veteran's service personnel records show that the Veteran served on the USS Eversole from November 1966 to August 1967.  The Veteran's personnel records show that in April 1967, he was qualified to wear the Vietnam Service Medal for his service aboard the USS Eversole while in direct support of military operations in Vietnam and its contiguous waters during the periods December 21, 1966-January 1, 1967, February 10, 1967-March 1967, and March 30, 1967-April 15, 1967.  The Veteran's DD-214 shows that he was a seaman and ship's mate.  The Veteran testified at the Board hearing that he was a signalman.  There is no indication that the Veteran's circumstances of service involved duty or visitation in Vietnam.  

Thus, this case turns on whether the USS Eversole operated in the "inland waterways" of Vietnam, per Gray.  The Board acknowledges the Veteran's report in the July 2010 notice of disagreement that the ship was 400 yards off the coast of Vietnam.  The Veteran submitted information about the USS Eversole to support this contention.  However, there is no supporting evidence of record to corroborate the Veteran's contention that the ship served 400 yards off the coast of Vietnam.  For instance, in the evidence submitted by the Veteran regarding the USS Eversole includes one picture of the ship with a caption that states that the Eversole is 4000 yards off the coast of Vietnam, which equals 2.27 miles away from the coast.  Further, there is a copy of Navy correspondence associated with the record which shows a list of Navy ships that operated within a "closer proximity" to the Vietnam mainland, specifically to include a database of Navy ships that conducted naval gunfire support missions off Vietnam between 1966 and 1973, and the USS Eversole is indicated as being included in this list from the Navy database.  However, this correspondence from the Navy provides information only for purposes of entitlement to Navy medals, and the correspondence expressly states that there is no definition of the term "off the coast of Vietnam."  Significantly, this correspondence does not provide information as to the ship's actual proximity to mainland during the Veteran's specific periods of service on the ship.  

The Board acknowledges that the record includes a summary of USS Eversole operations that shows that after 1966, the USS Eversole received various assignments off the Vietnam coast, to include search and rescue missions for downed pilots and naval gunfire missions in support of units ashore.  The Board also acknowledges, as noted by the Veteran, that VA's list of ships that operated in the inland waters of Vietnam includes the Eversole in 1972.  However, there is no indication that the Eversole operated in what might be considered inland waterways of Vietnam during the Veteran's specific periods of service aboard the ship.  For these reasons, the Board finds that while the Veteran was aboard the Eversole, the Eversole operated as a blue water vessel in the waters offshore Vietnam and did not operate in the inland waterways of Vietnam.  As noted above, there is no report by the Veteran that his conditions of service involved duty or visitation in the Republic of Vietnam. 

The Board acknowledges, as pointed out by the Veteran in his January 2009 statement, that he was awarded the Vietnam Service Medal.  However, the Vietnam Service Medal is presented to any service member who regularly served for one or more days aboard a naval vessel directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, and Laos between the dates of November 15, 1961 and March 28, 1973.  See also Veteran's service personnel records (providing the above-discussed reasons for his receipt of this medal).  Therefore, the award of this medal is not affirmative evidence that the Veteran served aboard a naval vessel that served in the inland waterways of the Republic of Vietnam.   

Additionally, there is no presumption of "secondary exposure" to tactical herbicides based on being in proximity to, or handling weapons or equipment once used in Vietnam.  The Veteran is not competent to determine what type of chemical may have been on any such equipment or weapons because such a finding requires special training and expertise that he does not have.  38 C.F.R. § 3.159 (a) (2017).  Moreover, the Court has held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service. Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

The Board acknowledges the Veteran's reference to other Board decisions in which entitlement to service connection was granted.  However, the Board must decide this particular Veteran's appeal based on the specific facts in the Veteran's case.  Here, because the Veteran served aboard a "blue water" Navy vessel that did not serve in the inland waterways of Vietnam during his period aboard the vessel, and he had no conditions that involved duty or visitation in the Republic of Vietnam during the requisite time period, the Veteran is not entitled to the presumption of herbicide exposure.  Further, there is no affirmative evidence to show that the Veteran was otherwise exposed to an herbicide agent when serving on the ship, to include as a result of handling and touching equipment and weapons on the ship.  Because the Veteran was not exposed to an herbicide agent in service, the Veteran's prostate cancer is not presumed to be related to service.  

There is no evidence to indicate that Veteran's prostate cancer is otherwise caused or aggravated by service.  Because the preponderance of the evidence is against the claim for service connection for prostate cancer, the benefit-of-the-doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.



Tinnitus

The Veteran essentially contends, as reflected in the December 2016 Board hearing, that he has tinnitus that is related to alleged noise exposure in service, and that his tinnitus began within the first post-active duty service year.  In the Board hearing, the Veteran testified that he first noticed ringing in the ears right after he separated from active duty service.  The Board acknowledges that in the November 2008 VA Form 21-526, the Veteran indicated that his tinnitus began in 2001.  However, the Board resolves doubt in favor of the Veteran and finds that the Veteran's report that he first noticed ringing in the ears right after separation from active duty, controls.  The Veteran is competent to report symptoms of tinnitus, and he is competent to report the onset of symptoms of tinnitus, to include whether there is continuity of symptomatology thereof, and the Board finds that his reports as to onset of symptoms right after separation from active duty and essentially continuing since onset are credible.  Given that the Veteran competently and credibly reports that he first noticed ringing in his ears within the first post-service year, and that such ringing in his ears has continued since service, the Veteran's tinnitus is presumed to be etiologically related to service, and service connection for tinnitus is warranted.  


ORDER

The appeal regarding entitlement to service connection for gall bladder disorder, is dismissed.

The appeal regarding entitlement to service connection for lung disease, to include bronchitis, is dismissed. 

The appeal regarding entitlement to service connection for lipoma, is dismissed.

The appeal regarding entitlement to service connection for ulcer, is dismissed.

Entitlement to service connection for prostate cancer is denied. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran contends that his psychiatric disorder is etiologically related to the harsh conditions in the military, as noted in the November 2016 attorney brief.  The Veteran also testified in the December 2016 Board hearing as to experiencing the stressor of fear of hostile military activity.  The medical evidence, to include a February 2014 letter from Dr. F., the Veteran's psychologist from December 2013, that the Veteran has been diagnosed with PTSD and depression.  The Veteran's first wife, D. L., to whom he was married during service, noted in a December 2013 letter that she observed personality changes in the Veteran after service.  The February 2014 letter from Dr. F. stated that the Veteran's self-reported history did not reveal past major traumas "other than from your experiences in the military."  Dr. F. also notes that the Veteran receives VA treatment and that he has also reached out to Vet Center for treatment.  Attempts should be made to obtain identified outstanding records.  Further, as it remains unclear whether the Veteran has a psychiatric disorder that is related to service, the Veteran should be afforded a VA psychiatric examination to determine the etiology of his psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding non-VA treatment records, pertinent to his mental health, specifically to include treatment from Dr. F. and the Vet Center.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain outstanding relevant VA treatment records.   

3. After completing directives 1 and 2, please schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disability, including PTSD and any other disorder other than PTSD.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

(a) Comment on the nature and diagnoses of the Veteran's psychiatric disability.  The examiner's attention is invited to the medical evidence associated with the claims file showing assessments of PTSD, major depressive disorder, and insomnia.

(b) Opine whether it is at least as likely as not (a probability of 50 percent or greater) that any of the above psychiatric disorders, to include depression and PTSD, is etiologically related to service, to include as due to the Veteran's reported stressor of fear of hostile military activity while serving on the USS Eversole when it was operating in the waters offshore Vietnam and/or due to the "harsh conditions" in the military.  

The examiner's attention is invited to the Veteran's December 2016 Board hearing testimony and the December 2013 letter from the Veteran's ex-wife D. L., noting that the Veteran's personality changed after active duty, in that he appeared depressed, anxious, angry, and irritable starting in 1967.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his attorney a supplemental statement of the case if any matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


